IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-22-00068-CR

                      EX PARTE EMILY ANN SHEPHERD



                               From the County Court
                              Robertson County, Texas
                              Trial Court No. 22-11-CV


                           MEMORANDUM OPINION

       In this proceeding, Emily Ann Shepherd, acting pro se, appealed from the trial

court’s “Order Dismissing Defendant’s Application for Writ of Habeas Corpus,” signed

on or about January 26, 2022, in Trial Court Case No. 22-11-CV. On July 5, 2022, Shepherd

then filed a “Motion to Withdraw Notice of Appeal.” We construe Shepherd’s motion as

a motion to dismiss this appeal. See TEX. R. APP. P. 42.2(a).

       Shepherd’s motion is granted, and this appeal is hereby dismissed. See id.




                                                 MATT JOHNSON
                                                 Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed July 13, 2022
Do not publish
[CR25]




Ex parte Shepherd                           Page 2